Exhibit 21 SUBSIDIARIES OF BALL CORPORATION December 31, 2010 The following is a list of subsidiaries of Ball Corporation (an Indiana Corporation) Name State or Country of Incorporation or Organization Percentage Ownership (2) •Ball Packaging Corp. Colorado 100% •Ball Asia Services Limited Delaware 100% •Ball Holdings LLC Delaware 100% •Ball Container LLC Delaware 100% •Ball Capital Corp. II Delaware 100% •Ball Canada Plastics Container Corp. Canada 100% •Ball Metal Beverage Container Corp. Colorado 100% •Latas de Aluminio Ball, Inc. Delaware 100% •Metal Packaging International, Inc. Colorado 100% •Ball Asia Pacific Limited Hong Kong 100% •Ball Asia Pacific Beijing Metal Container Limited PRC 100% •Greater China Trading Ltd. Cayman Islands 100% •Ball Asia Pacific (Tianjin) Plastic Containers Limited PRC 100% •Ball Asia Pacific (Foshan) Metal Container Limited PRC 100% •Ball Asia Pacific (Hubei) Metal Container Limited PRC 96% •MCP Beverage Packaging Limited Hong Kong 100% •Ball Asia Pacific (Shenzhen) Metal Container Limited PRC 100% •Ball Asia Pacific (Taicang) Plastics Containers Limited PRC 100% •Ball Pan-European Holdings, Inc. Delaware 100% •Ball Delaware Holdings, LLC Delaware 100% •Ball International Holdings B.V. (formerly recan B.V.) Netherlands 100% •Ball Cayman Limited Cayman Islands 100% •Latapack-Ball Embalagens Ltda. Brazil 60% •Ball Delaware Holdings, S.C.S. Luxembourg 100% •Ball European Holdings S.ar.l. Luxembourg 100% •Ball (Luxembourg) Finance S.ar.l. Luxembourg 100% •Ball Investments Holdings S.ar.l. Luxembourg 100% •Ball (UK) Holdings, Ltd. England 100% •Ball Europe Ltd. England 100% •Ball Company England 100% •Ball Packaging Europe UK Ltd. England 100% •Ball Packaging Europe Managing GmbH Germany 100% •Ball Packaging Europe Holding GmbH & Co. KG Germany 100% •Ball Packaging Europe GmbH Germany 100% •Ball Packaging Europe Associations GmbH Germany 100% •Ball Packaging Europe Rostov LLC Russia 100% •Ball Packaging Europe Beteiligungs GmbH Germany 100% •Ball Packaging Europe Radomsko Sp.zo.o. Poland 100% •recan Organizacje Odzysku S.A. Poland 100% •recan GmbH Germany 100% •Ball Packaging Europe Metall GmbH Germany 100% •Ball Packaging Europe Belgrade d.o.o. Serbia 100% •recan d.o.o. Serbia 100% •recan Fund Serbia 100% •Ball Packaging Europe Handelsges mbH Austria 100% Page 1 of 2 Exhibit 21 (continued) Name State or Country of Incorporation or Organization Percentage Ownership (2) •Ball (France) Holdings, S.A.S. France 100% •Ball Packaging Europe Bierne, S.A.S. France 100% •Ball Packaging Europe La Ciotat, S.A.S. France 100% •Ball France Operations S.A.S. France 100% •Ball France Investment Holdings S.A.S. France 100% •Ball Packaging Europe Iberia S.L.U. Spain 100% •Ball Packaging Europe Holding B.V. Netherlands 100% •Ball Packaging Europe Oss B.V. Netherlands 100% •Ball Packaging Europe Trading Sp. zo.o. Poland 100% •Ball Packaging Europe Lublin Sp. z o.o. Poland 100% •Ball Packaging India Private Limited India 100% •Ball Metal Food Container Corp. Delaware 100% •Ball Metal Food Container, LLC Delaware 100% •Ball Aerosol and Specialty Container Holding Corporation Delaware 100% •Ball Aerosol and Specialty Container Inc. Delaware 100% •USC May Verpackungen Holding Inc. Delaware 100% •Ball Advanced Aluminum Technologies Corp. Delaware 100% •Ball Aerosol Packaging Argentina S.A. Argentina 100% •Litografica San Luis S.A. Argentina 100% •Seghimet S.A. Argentina 100% •Ball Metal Packaging Sales Corp. Colorado 100% •Ball Plastic Container Corp. Colorado 100% •Ball Aerospace & Technologies Corp. Delaware 100% •Ball Technology Services Corporation California 100% •Ball North America Corp. Canada 100% •Ball Atlantic Enterprises, Inc. Canada 100% •Ball Nova Scotia Holdings LP Canada 100% •Ball Packaging Products Canada Corp. Canada 100% •Ball Canada Acquisition Inc. Canada 100% •Ball Advanced Aluminum Technologies Holding Canada Inc. Canada 100% •Ball Advanced Aluminum Technologies Canada Inc. Canada 100% •Ball Advanced Aluminum Technologies Canada L.P. Canada 100% The following is a list of affiliates of Ball Corporation included in the financial statements under the equity or cost accounting methods: •Lam Soon-Ball Yamamura, Inc. Taiwan 8% •Latapack S.A. Brazil 20% •Qingdao M.C. Packaging Limited PRC 40% •Rocky Mountain Metal Container, LLC Colorado 50% •Sekopak d.o.o. Belgrade Serbia 11% •Thai Beverage Can Ltd. Thailand 7% In accordance with Regulation S-K, Item 601(b)(21)(ii), the names of certain subsidiaries have been omitted from the foregoing lists. The unnamed subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as defined in Regulation S-X, Rule 1-02(w). Represents the Registrant’s direct and/or indirect ownership in each of the subsidiaries’ voting capital share. Page 2 of 2
